Title: To George Washington from the Justices of Morris County, New Jersey, 27 March 1780
From: Justices of Morris County, New Jersey
To: Washington, George


          
            sir
            Morris Town 27th March 1780
          
          Your Excellency was pleased to say, in a letter to us dated at Morris Town Jany 20th 1780 that you would direct the Qur Mr Genl to examine the damages which the troops have done to the prison and Courthouse at this place and to have it repaired far as circumstances would permit.
          We beg leave to inform your Excellency that no such repairs have been made, that the House is so damaged as that it is rendered in a great Measure Useless and that the Qu. Mr at this post declines giveing us any Assistance towards refiting it without an Order for the purpose.
          Will Your Excellency be pleased therefore to signify your pleasure on the subject to him or the present Q[u]arter Master Genl.
          In behalf of the Justices of the County of Morris—I have the Honour

to be with the highest Esteem Your Excellencys Most Obed. & Very Hbe Ser.
          
            Benjn Hallsey
          
        